PER CURIAM.
Orlando Huguet appeals a final order of the Public Employee Relations Commission sustaining the .Department of Business Regulation’s dismissal of appellant as a state employee. We conclude that the Commission acted within the parameters permitted by Department of Professional Regulation v. Bernal, 531 So.2d 967, 968 (Fla.1988). See also Escobar v. Department of Professional Regulation, 560 So.2d 1355, 1356 (Fla. 3d DCA 1990); Grimberg v. Department of Professional Regulation, 542 So.2d 457 (Fla. 3d DCA), review denied, 548 So.2d 663 (Fla.1989). *1223The order under review is therefore affirmed.